 Case 19-20400             Doc 12     Filed 03/28/19     Entered 03/28/19 10:23:40        Page 1 of 2



                               UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF CONNECTICUT
                                      HARTFORD DIVISION


In re:                                                 Chapter 11

DONNA J. BARNES,                                       Case No. 19-20400

                            Debtor

                        MOTION FOR EXTENSION OF TIME TO
               FILE SCHEDULES AND STATEMENT OF FINANCIAL AFFAIRS

         Donna J. Barnes, debtor and debtor-in-possession (the “Debtor”), by and through her counsel,

Reid and Riege, P.C., hereby moves this Court, pursuant to Federal Rule of Bankruptcy Procedure

1007(c), for an order extending the time to file her Chapter 11 schedules of assets and liabilities and

statement of financial affairs (collectively, the “Schedules”), and, in support thereof, respectfully

represents as follows:

         1.          On March 14, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under Chapter 11 of title 11 of the United States Code in the United States Bankruptcy Court

for the District of Connecticut, Hartford Division.

         2.          Federal Rule of Bankruptcy Procedure 1007(c) requires that schedules be filed within

fourteen days after the entry of an order for relief. Rule 1007(c) permits an extension of the time to

file schedules on motion for cause shown.

         3.          By this motion, the Debtor seeks an extension of time to file her Schedules. The

Debtor has made good progress in this regard but still needs additional time, primarily so

undersigned counsel can compile and correctly input the information.




25620.000/703904.1
 Case 19-20400             Doc 12     Filed 03/28/19     Entered 03/28/19 10:23:40        Page 2 of 2



         4.          The Debtor anticipates that an extension of one week would allow her sufficient time

to finalize the Schedules. Such an extension would not affect the section 341 meeting in this case,

which is currently scheduled to take place on April 8, 2019.

         5.          The Office of the United States Trustee has indicated, at the case management

conference held on March 27, 2019, that it has no objection to the proposed extension.

         WHEREFORE, the Debtor respectfully requests this Court to enter an order granting an

extension of the Debtor's time to file her Schedules and for such other and further relief as this Court

deems just and proper.

         Dated at Hartford, Connecticut, this 28th day of March, 2019.

                                                   DONNA J. BARNES


                                                   By      /s/ Jon P. Newton
                                                           Jon P. Newton
                                                           Federal Bar No. ct03376
                                                           Reid and Riege, P.C.
                                                           One Financial Plaza
                                                           Hartford, CT 06103-2600
                                                           (860) 278-1150
                                                           Fax (860) 240-1002
                                                           jnewton@rrlawpc.com
                                                           Her Attorneys




25620.000/703904.1
